DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Nagai (4,172,872) discloses a molding apparatus comprising an extruding means and a die clamping device composed of a stationary die plate and a movable die plate, both being able to be connected to each other in order to clamp the die or separated to open the die with tie bars on the movable die plate inserted into or drawn out of the stationary die plate, and a die of thin plate make attached to the die clamping device and comprising a cavity and a core, each being partitioned into a plurality of small sections in order to control the temperature of each section separately.
DiSimone et al. (4,929,166) also discloses a support for quick mold changing, comprising a stack mold can be inserted into a molding machine in the following manner: each frame member is installed between respective upper and lower tie-bars, then the stack mold 32 is lowered into the machine using a crane hook connected to an eyebolt on an upper surface of the stack mold, wherein the mold is lowered into the machine until the slot 42, 42’ in each sidewall of the stack mold engages the key members 44, 46 and/or cam rollers 40, 48, 50 on the inside surface of the movable frame members. The slots and the key members and/or cam rollers insure proper vertical and horizontal alignment of the stack mold relative to the center line of the machine. 
However, both Nagai and DiSimone et al. fails to teach a slide assembly movable parallel to the plane of the parting line of the two mold halves and generally perpendicular to the direction of the plane of separation of the two mold halves after a part has been formed, wherein the slide comprising gibs that secure a carrier to the mold half and that a series of rollers arranged to engage with the carrier parallel to the parting line of the two mold halves and the rollers do not bear any of the compression force used to press the two mold halves together.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743